Citation Nr: 0805319	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-29 086	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or on being housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, appellant, served on active duty from June 1951 
to November 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDING OF FACT


According to the death certificate, the veteran died in 
December 2007 before the Board promulgated on decision of his 
appeal. 


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no appellate 
jurisdiction to review the claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2008, the RO presented to the Board a copy of a 
death certificate, documenting that the veteran died in 
December 2007. 

As the veteran died during the pendency of the appeal and 
before the Board promulgated a decision on his appeal, as a 
matter of law, the veteran's claim does not survive his 
death, and the appeal must be dismissed for the lack of 
appellate jurisdiction.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).





ORDER

The appeal is dismissed.




		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


